Citation Nr: 1039080	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in the Black Hills 
Health Care System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private facility on July 16, 2008.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1945 to January 
1947. 
 
This case was appealed to the Board of Veterans' Appeals (Board) 
from actions taken in March 2009 by the Department of Veterans 
Affairs (VA) Medical Center (MC) in the Black Hills Health Care 
System.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for any 
disability. 
 
2.  The Veteran received medical treatment for a head wound with 
significant blood loss on July 16, 2008, at the Chadron Community 
Hospital in Chadron, Nebraska.   
 
3.  VA payment or reimbursement of the costs of the care on July 
16, 2008, was not authorized. 
 
4.  The Veteran is insured by Medicare Parts A and B.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
incurred on July 16, 2008, have not been met.  38 U.S.C.A. §§ 
1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.1000-17.1008 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

However, there is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim provisions 
of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

Moreover, because the claim in this case concerns reimbursement 
of an unauthorized medical expense, a claim where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA does not apply.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  Accordingly, the 
duty to notify and the duty to assist need not be discussed.

Nevertheless, the Board points out that the VAMC has explained to 
the Veteran the basis for the finding that the medical expenses 
incurred on July 16, 2008, were not covered by VA.  The Veteran 
was provided with a letter in December 2009 that fully explained 
the Veteran's and VA's obligations with respect to seeking and 
obtaining the evidence needed to support the Veteran's claims.  
The Veteran also has been afforded the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and assist 
owed the Veteran in the development of his claim.  

Medical Expense Reimbursement

The basic facts in this case are not in dispute.  The Veteran is 
not in receipt of service connection for any disability, but is 
receiving nonservice-connected pension benefits.  The Veteran 
seeks reimbursement for medical care received from the Chadron 
Community Hospital on July 16, 2008.  That day, the Veteran's 
wife contacted the Dawes County Veterans' Service Officer and 
told him that the Veteran had fallen in the bathroom, hit his 
head, and was bleeding.  The Service Officer directed the 
Veteran's wife to call 911 given the described nature of the 
injury.  The Service Officer lived close by and went to the scene 
to provide assistance, where he discovered the Veteran lying on 
the bathroom floor with a stream of blood running down the right 
side of the head, originating behind the ear.  The Service 
Officer observed puddles of blood on the floor and that a large 
amount of blood had been lost.  The Service Officer provided 
assistance until the ambulance arrived.  In the opinion of the 
Service Officer, the Veteran would have bled to death if he had 
been forced to travel to the nearest VA emergency room in Hot 
Springs, South Dakota.  In that regard, the medical records 
indicate that the Veteran lost more than 500 milliliters of blood 
overall.  Furthermore, the Board notes that the Chadron Community 
Hospital is approximately one mile from the Veteran's residence, 
while the Hot Springs VA Medical Center (VAMC) is more than 50 
miles away.  The Dawes County Veterans' Service Officer mailed VA 
notification of the July 16, 2008 incident and the Veteran's 
resulting treatment at the Chadron Community Hospital on July 16, 
2008.  On July 17, 2008, a representative of Chadron Community 
Hospital contacted the Black Hills Health Care System in Hot 
Springs, South Dakota and notified VA that the Veteran was stable 
and ready to be transferred to a VA facility.  The Veteran filed 
a claim for reimbursement, VA denied reimbursement for the care 
provided on July 16, 2008, and the Veteran appealed the decision 
seeking reimbursement of those expenses.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department facilities 
in order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52(a)(3) (2010).  

The admission of a Veteran to a non-VA hospital at the expense of 
VA and under the provisions of 38 U.S.C.A § 1703 must be 
authorized in advance.  38 C.F.R. § 17.54 (2010); Malone v. 
Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54. 
 
In the present case, the Veteran claims that the medical expenses 
incurred on July 16, 2008 should be treated as authorized, as the 
Dawes County Veterans' Service Officer submitted notification of 
the Veteran's accident and treatment at Chadron Community 
Hospital on the same day as the hospitalization.  Similarly, the 
Veteran asserts that the subsequent communication on July 17, 
2008 from the treatment provider at Chadron to the VA also was 
within the 72 hour notification delineated in 38 C.F.R. § 17.54.  

The Board acknowledges the timely July 16 and July 17, 2008 
communications to the VA.  However, the evidence does not show 
that proper authorization for VA payment of the private medical 
expenses was obtained in connection with the medical expenses 
incurred on July 16, 2008.  The evidence of record demonstrates 
that VA was notified within 72 hours of the Veteran's treatment 
at Chadron Community Hospital.  However, the evidence of record 
does not show, nor has the Veteran provided evidence showing, 
that the Chadron Community Hospital received the authorization 
for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 
and 38 C.F.R. § 17.54.  The regulation clearly states that 
emergency care may be considered authorized if an application is 
received within 72 hours of treatment.  Thus, while the Veteran's 
written communication on July 16, 2008 and spoken communication 
on July 17, 2008 might be considered applications for 
authorization of the July 16, 2008 treatment, the mere submission 
of an application within 72 hours does not necessarily mean that 
the application will be approved.  In other words, while it is 
necessary for an application for authorization for emergency 
treatment be received within 72 hours, such submission does not 
guarantee that authorization will be given.  

Nevertheless, as an application was received within 72 hours, the 
Board has considered whether authorization should have been 
granted retroactively as contemplated 38 U.S.C.A. § 1703 and 38 
C.F.R. § 17.54.  As noted above, the Veteran has no service-
connected disabilities, indication that the Veteran's disability 
was related to treatment received at the VA, indication that the 
Veteran's injury on July 16, 2008 was of such a type or degree as 
to preclude treatment by the VA, or any of the other bases for 
authorization under § 1703.  The only potentially applicable 
statutory provision is § 1703(a)(3).  However, to meet the 
criterion under 38 U.S.C.A § 1703(a)(3) and 38 C.F.R. 
§ 17.52(a)(3), the Veteran must have been receiving treatment in 
a VA facility at the time of the emergency.  Prior VA treatment 
of a disorder, a telephone call or written notice in an attempt 
to seek VA treatment made within 72 hours of the Veteran's 
private hospitalization, and/or agreement by a VA physician to 
accept a veteran's transfer to a VA facility do not meet this 
criterion.  See Zimick v. West, 11 Vet. App. 45, 51-52 (1998).

Similar to the facts in the instant case, the Court in Zimick 
considered whether a veteran could be reimbursed for medical 
expenses incurred at a private facility.  Specifically, that 
veteran sought treatment at a private emergency room following a 
serious injury to the hand and fingers.  The emergency room 
physician contacted the VA and a VA physician told the private 
doctor that VA could not perform the required surgery and to send 
that veteran to a different private hospital for surgery and that 
VA would pay for the services.  In reliance on this statement, 
that veteran underwent the surgery at the private facility.  In 
addition, as in the instant case, the only provision potentially 
applicable to that veteran was § 1703(a)(3), which permits a 
contract with a non-VA facility for the furnishing of 
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life or 
health of a veteran receiving medical services in a Department 
facility."  38 U.S.C. 1703(a)(3) (emphasis added).  The Zimick 
Court found that the statute places determinative emphasis on 
"receiving" medical services, not on the "provision" of 
medical services.  Moreover, the Court concluded that this 
statutory interpretation was reinforced by examination of the 
implementing regulation, which contemplates "transfer to a 
public or private hospital which has the necessary staff or 
equipment."  38 C.F.R. § 17.52(a)(3).  Therefore, in order to 
"transfer" to a non-VA facility, a patient already would need 
to be in a VA facility. 

In this case, authorization for the Veteran's treatment under 38 
U.S.C.A. § 1703(a)(3) is not warranted.  As outlined in 38 
U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) and discussed 
in Zimick, for such section to apply onset of the emergency 
condition must originate during period of treatment at a VA 
facility or stay in a VA nursing home.  In this case, the Veteran 
concedes that the July 16, 2008 head injury occurred at his 
private residence and not at a VA facility.  As such, 38 U.S.C.A. 
§ 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) are not for application.

Furthermore, while a representative from Chadron spoke to a VA 
physician about the Veteran's treatment after the fact, there is 
no evidence that the VA physician approved the already completed 
treatment at Chadron.  Moreover, even were the physician to have 
recommended treatment at Chadron prior to admission, the Court of 
Appeals for Veterans Claims has determined that "the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation."  Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992).  Although the specific 
regulation in Smith, 38 C.F.R. § 17.50d(a), has since been 
amended, it was of similar content to the current 38 C.F.R. § 
17.54. 
 
Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received on July 16, 2008, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002).

The Board acknowledges that the rating decision and statement of 
the case (SOC) did not specifically consider whether the 
Veteran's medical expenses should have been authorized under 38 
U.S.C.A. § 1703 or 38 C.F.R. § 17.54 since an application was 
received within 72 hours.  As discussed above, however, the 
relevant facts are not in dispute and the Board finds that as a 
matter of law the Veteran's medical treatment on July 16, 2008 
was not authorized.  There otherwise is no indication of 
unobtained evidence that could be submitted to support the 
Veteran's claim.  Indeed, the Veteran has cited multiple times to 
the above regulation and has shown familiarity with the 
requirements to establish authorization for the July 16, 2008 
medical treatment.  Given the foregoing, the Board finds that a 
remand would serve no useful purpose and that the Veteran is not 
prejudiced by the Board reaching a decision with respect to 
whether the July 16, 2008 medical treatment was authorized.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The above notwithstanding, VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) Care or services not previously authorized were 
rendered to a Veteran in need of such care or 
services: (1) For an adjudicated service-connected 
disability; (2) For nonservice- connected disabilities 
associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any 
disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental 
condition in the case of a Veteran who is 
participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for 
any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, 
or practicable, or treatment had been or would have 
been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2010). 
 
All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, reimbursement under 38 U.S.C.A. § 1728 is not 
warranted because the Veteran has no service-connected 
disabilities and there is no evidence that he was participating 
in a rehabilitation program under 38 U.S.C.A. Chapter 31 on July 
16, 2008.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008 (the 
implementing regulations).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public Law 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which 
provides general authority for the reimbursement of non-VA 
emergency treatment.  To be eligible for reimbursement under this 
Act the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the Veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) The Veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.002 (2010).  The above-noted criteria are 
conjunctive, not disjunctive; thus all criteria must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).  As such, 
failure to satisfy any of the criteria listed above precludes VA 
from paying unauthorized medical expenses incurred at a private 
facility.  See 38 U.S.C.A. § 1725(b) (West 2002); 38 C.F.R. § 
17.002(g).

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following: (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004 (2010).

The statute found at 38 U.S.C.A. § 1725 was amended, effective 
October 10, 2008.  Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 
(2008).  Relevant to the instant case, the new law amended 38 
U.S.C.A. §§ 1725 to make mandatory as opposed to discretionary 
the reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if all 
of the pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which essentially 
expanded one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered until such 
time as the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the Veteran to a Department facility or other Federal 
facility.  Id.  However, because the Veteran's claim was filed 
prior to the effective date of the amendments, the amended 
version of the statute does not apply in this case.  
Specifically, in this matter, the Veteran is not seeking 
prospective relief by way of the payment of monthly disability 
compensation payments, but rather is seeking reimbursement for a 
debt or financial obligation previously incurred.  As such, the 
Board finds that the change should not be applied retroactively.  
Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. 
Cir. 2005); see also VAOPGCPREC 7- 2003 (Nov. 19, 2003) 
(discussing that most statutes and regulations liberalizing the 
criteria for entitlement to a benefit may be applied to pending 
claims because they would affect only prospective relief).

After full consideration of the Veteran's claim file and the 
applicable laws and regulations, the Board concludes that 
reimbursement under 38 U.S.C.A. § 1725 similarly is not 
warranted.

The following facts are undisputed: the Veteran is financially 
liable to the Chadron Community Hospital in Chadron, Nebraska; 
the hospital holds itself out as providing emergency care to the 
public; and the Veteran's treatment on July 16, 2008 was 
unrelated to a workplace accident or injury.  It is also 
undisputed that the Veteran believed that a delay in treatment 
would have been hazardous to life or health and that an attempt 
to use a VA facility would not be considered reasonable.  As 
noted, the Dawes County Veterans' Service Officer stated that the 
Veteran had a head wound streaming blood and that the nearest VA 
provider with emergency services was more than 50 miles away.  

There is some question, based on the absence of information in 
the claims file, as to whether the Veteran had been enrolled in 
the VA health system in the two years prior to July 16, 2008.  
However, this has not been contested by the VAMC or made a basis 
for the prior denial of reimbursement.  As such, for the purposes 
of this decision alone, the Board will presume that the Veteran 
was enrolled in the VA health system prior to July 16, 2008.

The main issue in dispute, therefore, is whether the Veteran 
satisfies section (g) of § 17.1002.  As mentioned above, this 
provision requires that the Veteran have no coverage under a 
health-plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or provider 
to comply with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified time 
limits, or failure to exhaust appeals of the denial of payment).  

A health plan contract is specifically defined, by the law as 
well as the implementing regulation, to include an insurance 
program described in section 1811 of the Social Security Act (42 
U.S.C. 1395c) or established by section 1831 of that Act (42 
U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 
C.F.R. § 17.1001(a)(2) (2010).  42 U.S.C. 1395c refers to 
Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  
That is, the law and regulations specifically exclude payment 
under the Millennium Act if the Veteran has coverage under either 
Medicare Part A or Medicare Part B.  

In this instance, the evidence of record reveals that the Veteran 
has active Medicare (Part A and Part B) coverage, effective from 
February 1, 1992.  Thus, the record clearly shows that the 
Veteran has coverage under health insurance that, in whole or 
part, provides coverage for emergency and inpatient medical 
treatment.  The Board acknowledges that the bill for the July 16, 
2008 services from the Chadron Community Hospital estimated that 
the Veteran's Medicare benefits would not cover any portion of 
the medical expenses as billed.  In that regard, 38 U.S.C.A. 
§ 1725(b)(3)(B) states that the Veteran's eligibility for 
Medicare Parts A and B precludes reimbursement by VA irrespective 
of whether the specific services at issue were covered under 
Medicare.    

In summary, the Veteran fails to meet subsection (g) of § 17.1002 
because he has Medicare Parts A and B as his health insurance 
coverage.  Therefore, because the Veteran does not meet all of 
the requirements of 38 C.F.R. § 17.1002, reimbursement is 
prohibited.  The Board need not go into whether he meets any of 
the other criteria, as the failure to meet any of them precludes 
payment or reimbursement of unauthorized medical expenses.  See 
Melson, 1 Vet. App. at 337.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 for payment or reimbursement of non-VA emergency medical 
services for nonservice-connected disorders, the preponderance of 
the evidence is against his unauthorized medical expenses claim 
such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.

While the Board sympathizes with the argument that denying 
reimbursement in this circumstance could deter Veterans from 
seeking necessary emergent care from private health care 
facilities, it is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes 
that "no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990). 


ORDER

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private facility on July 16, 2008, is 
denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


